The complaint alleges that the plaintiff, a labor union, entered into an employment contract with the defendant, the proprietor of a beauty parlor, providing that the defendant would employ only members of the plaintiff union. The agreement, among other things, provided a minimum price scale for certain items of work to be performed by the defendant and prevented the defendant from giving free service of any kind or any combination of services or discounts. The agreement provided further that in case of dispute between the parties the dispute would be adjusted by arbitration. It is charged in the complaint that the defendant violated the provisions of the contract providing for minimum charge for services and such violation was admitted by the defendant. The defendant in its answer set up as an affirmative defense that the provisions of the contract fixing minimum charges for services was in violation of section 340 of the General Business Law, and, in addition, alleged that a labor dispute was involved. It also alleged that the plaintiff had failed to comply with section 876-a of the Civil Practice Act. The matter was submitted to the court on pleadings and an agreed statement of facts. In such statement it was conceded that the defendant was violating the agreement in so far as it involved the fixing of minimum prices. It was further agreed that the plaintiff had taken no steps to comply with section 876-a of the Civil Practice Act. The court dismissed the plaintiff's complaint upon the merits on the ground that the agreement was in violation of section 340 of the General Business Law and found as a matter of law that a labor dispute was not involved. The plaintiff appeals. Judgment unanimously affirmed, with costs. We agree that the contract is in violation of section 340 of the General Business Law, but we also find that a labor dispute is involved. (Loffini v. Bellitteri, 250 App. Div. 855.) Conclusions of law Nos. 1 and 2 are reversed and new conclusions will be made that a labor dispute is involved in this case, as defined by article 51 of the Civil Practice Act, and that the issues are within the provisions of section 876-a of the Civil Practice Act. Carswell, Johnston and Close, JJ., concur; Lazansky, P. J., and Adel, J., concur in result. Settle order on notice. [174 Misc. 1000.]